t c memo united_states tax_court donald victor teschner petitioner v commissioner of internal revenue respondent docket no filed date donald victor teschner pro_se nancy c mccurley for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure after concessions by respondent the issues for decision are whether petitioner derived income as an employee or as an independent_contractor during whether petitioner is entitled to deduct certain business_expenses in excess of the amounts allowed by respondent and whether petitioner is liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in los angeles california petitioner is a professional musician during petitioner provided services to rock star rod stewart stewart he played various instruments for stewart’s band including guitar violin and mandolin petitioner was not a permanent member of the band and was not retained through written contract rather he was called upon by stewart to perform on an as-needed basis through oral agreement during most of petitioner was on tour with stewart and other members of the band he traveled from city to city staying in hotels and living out of suitcases for long stretches of time he traveled with the band for months to cities in the united_states europe asia and australia petitioner’s work schedule was set by stewart and was primarily based on practice concert and travel schedules moreover stewart heavily influenced petitioner’s stage dress while stewart dictated which songs petitioner played he was permitted to improvise chords within the given songs after work hours petitioner was free to do his own thing for the year petitioner earned dollar_figure for his work with the stewart band this amount was reported as form_w-2 income and taxes were withheld petitioner did not perform work exclusively for stewart during petitioner received approximately dollar_figure in wages from three other source sec_3 from performances with other bands for example petitioner received about dollar_figure for his work on the stan rigway record wall of voo doo all of the above income was reported as form_w-2 wages and income taxes were withheld during petitioner purchased various items that he believed were necessary for his work for example petitioner purchased two of every instrument that he played while on tour with the stewart band this insured that petitioner always had a spare instrument just in case one became nonoperational moreover petitioner purchased flashy and loud clothes to wear during his performances petitioner also purchased films and records as research material to familiarize himself with two forms w-2 were issued to petitioner for his work with the stewart band one from stewart annoyances ltd and the other from pebbles music inc the other sources were the david geffen co phonograph record manufacturing and talent partners various songs or styles that he was to perform petitioner was not reimbursed for any of these expenses prior to joining the stewart band petitioner had leased a house in the los angeles area during petitioner paid rent of dollar_figure per month to maintain this house petitioner had a living arrangement with a fellow musician jonathan currie currie who needed a place to live beginning in date and lasting approximately years currie lived in petitioner’s home and took care of petitioner’s personal affairs while petitioner was on tour with the stewart band in exchange for this service currie received free board and a little bit of money this arrangement allowed petitioner to maintain his home and to avoid the hassles of moving the amounts claimed by petitioner on his schedule a and allowed or disallowed by respondent for the taxable_year are as follows expense claimed deficiency by respondent disallowed the notice of conceded allowed in -0- dollar_figure big_number big_number dollar_figure big_number auto local trans dollar_figure dollar_figure depreciation meals ent big_number -0- big_number office supplie sec_118 photography -0- -0- prof development -0- -0- prof maintenance big_number -0- -0- prof supplies big_number big_number -0- maintenance laundry research telephone big_number -0- -0- big_number tools travel big_number -0- big_number big_number big_number big_number big_number -0- -0- -0- totals big_number big_number big_number big_number respondent’s concession of this expense was included in amounts allowed for prof supplies and tools petitioner filed an amended_return for reflecting two adjustments first petitioner changed his worker classification from employee to independent_contractor second petitioner claimed an additional dollar_figure deduction for agent’s commission expense respondent has not accepted either of these adjustments petitioner had both his original and amended returns prepared by tax professionals petitioner gave the tax professionals the same documentation that he presented to the court moreover petitioner discussed with them all deductions claimed on the returns worker classification discussion the first issue for our consideration is whether petitioner derived income as an employee or as an independent_contractor during respondent argues that petitioner derived all his income for as an employee while petitioner asserts that he was an independent_contractor respondent's determination is presumed correct and petitioner bears the burden of proving he is not an employee rule a 290_us_111 whether an individual is an employee or an independent_contractor is determined by examining relevant facts and circumstances and applying common_law principles 503_us_318 92_tc_351 affd 907_f2d_1173 d c cir 89_tc_225 affd 862_f2d_751 9th cir courts look to several factors to decide whether an employment relationship exists among them are the following the degree of control exercised by the principal over the manner in which work is performed the individual's investment in the facilities used the individual's opportunity for profit or loss whether or not the principal has the right to discharge the individual the permanency of the relationship whether the work performed is an integral part of the principal's regular business and the relationship the parties believe they are creating 331_us_704 64_tc_974 sec_31 d - c employment_tax regs these factors are not weighted equally but must be evaluated according to their significance in each particular case see 63_tc_621 although no one factor is dispositive the employer's degree of control_over the details of an individual's work is the most important consideration in determining the nature of the working relationship e g matthews v commissioner supra pincite an employer-employee relationship exists when an employer retains the right to control the manner and means by which an individual performs services nationwide mut ins co v darden supra simpson v commissioner supra 55_tc_142 petitioner received income from several activities we have divided the activities into two groups income from the stewart band and other income a income from the stewart band upon reviewing the entire record in light of the above factors we hold that petitioner received income from his activity with the stewart band as an employee during several factors support our conclusion first stewart controlled how when and where petitioner was to perform his services petitioner was required to tour travel and perform according to the band’s scheduled performances moreover stewart had influence over what petitioner wore on and off the stage which instruments he brought with him and played and which songs he performed while it is true that petitioner had some flexibility in choosing which chords to play his ability to improvise was limited by the framework provided by the stewart band second petitioner was an integral part of the band while on tour this fact suggests that an employment relationship existed finally while petitioner testified that he believed he was an independent_contractor his actions suggested otherwise petitioner’s original return on which he claimed unreimbursed miscellaneous employee business_expenses as a schedule a adjustment reflected the conclusion that he was an employee only after respondent’s determination of the deficiency including the application of the alternative_minimum_tax due to large itemized_deductions did petitioner and his new tax_return_preparer conclude that he should have reported his income and expenses on a schedule c we acknowledge that some factors support a finding of an independent_contractor relationship for example petitioner was required to provide his own tools and supplies was not restricted in working for others and was not a permanent member of the band on the other hand it appears from the evidence presented that stewart paid for petitioner’s transportation and hotel bills while on tour on balance we are persuaded by those factors that support our position b other income we also find that petitioner received income from other activity as an employee petitioner failed to present any persuasive evidence to support a contrary finding and ha sec_4 the hotel bills received in evidence reflect substantial charges for bar movies and room service but no charges for room rent moreover there are no documents in evidence that suggest that petitioner paid for his own transportation while traveling with the band effectively conceded this issue see rule b while petitioner provided minimal detail about his income from other activity we surmise that petitioner performed activities similar to those performed for the stewart band in light of the fact that no contrary evidence was presented we sustain respondent’s determination on this issue employee business_expenses we next consider whether petitioner is entitled to schedule a deductions for various employee business_expenses deductions are a matter of legislative grace and taxpayers must prove that they are entitled to those claimed rule a 503_us_79 they must maintain adequate_records to substantiate deduction amounts sec_6001 43_tc_824 sec_162 permits the deduction of ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business generally except as provided by sec_274 when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount 39_f2d_540 2d cir the court however must have some basis upon which an estimate may be made 85_tc_731 travel and meals and entertainment_expenses are deductible if they are ordinary and necessary to a taxpayer’s business sec_162 sec_274 however provides that no deduction will be allowed for travel_expenses or any activity which is generally considered to constitute entertainment unless the taxpayer maintained records sufficient to establish the amount of each expense the time and place of the activity the business_purpose of the activity and the business relationship to the taxpayer of persons entertained sec_274 meals in a restaurant are generally considered to be entertainment and governed by sec_274 see eg matlock v commissioner tcmemo_1992_324 sec_274 is an exception to the cohan_rule and prohibits the estimation of these expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1 5t a temporary income_tax reg fed reg date expenditures_for equipment having a useful_life extending beyond the taxable_year are capital and are nondeductible as business_expenses 51_tc_799 sec_167 however permits a depreciation deduction for property used in a trade_or_business depreciation on tangible_property placed_in_service after date is determined under sec_168 pursuant to the modified accelerated_cost_recovery_system macrs which was introduced into law by the tax_reform_act_of_1986 publaw_99_514 sec a 100_stat_2085 a depreciation deduction for tangible_property is calculated by using the applicable_depreciation_method recovery_period and convention sec_168 no deduction is allowed for personal living or family_expenses sec_262 in evaluating whether certain expenses are personal or business in nature the courts have found that some expenses are so inherently_personal that they are almost invariably held to come within the ambit of sec_262 55_tc_320 affd 454_f2d_399 7th cir it is well settled that clothing that is suitable for general or personal wear does not qualify as a business_expense under sec_162 e g green v commissioner tcmemo_1989_599 such costs are not deductible even when it has been shown that the particular clothes would not have been purchased but for the employment 524_f2d_640 10th cir 262_f2d_411 2d cir affg 28_tc_1278 with the exception of a dollar_figure deduction for stage clothes see infra pp petitioner is not entitled to deductions for any of his claimed expenses in excess of what respondent has allowed for the automobile office supplies research and travel_expenses petitioner did not submit documentary or testimonial evidence to substantiate any amount in excess of what respondent conceded for the meals and entertainment_expenses petitioner’s substantiation consists merely of receipts and a smattering of testimony regarding these meal items which at best establish that money was spent petitioner failed to reveal the business_purpose of each meal and or the business relationship of the person entertained as is required by sec_274 in addition some of the receipts do not reveal the time and place of the meetings while others pertained to meetings that occurred during a taxable_year not before the court several receipts reflect large expenditures_for food and drink for many people petitioner explained that stewart had several rules such as not being late for a bus which if violated required the guilty person to pick up the restaurant tab for the entire band these may or may not be stewart’s rules but we know of no authority to support a finding that such activities constitute ordinary and necessary expenditures petitioner claimed deductions for depreciation expense in the amount of dollar_figure and professional supplies in the amount of dollar_figure to support these deductions petitioner submitted receipts and invoices totaling dollar_figure respondent concedes that petitioner spent dollar_figure on musical equipment and supplies during of which dollar_figure is currently deductible and dollar_figure is nondeductible but depreciable despite these concessions respondent has allowed petitioner a dollar_figure professional supplies deduction and a dollar_figure depreciation deduction calculated by dividing the remaining cost_basis of equipment dollar_figure by a year life of the asset petitioner has not presented proof or argument to support a deduction in excess of what respondent has allowed to support a stage clothes deduction petitioner submitted receipts totaling dollar_figure representing purchases of various stage clothes items for which respondent has not allowed any amount the receipts reflect the purchases of silk boxers leather pants men’s underwear hats and a vest clearly the underwear does not qualify as a business_expense as to the remaining clothes items we find that the majority of them are adaptable for general and personal wear and therefore are not a deductible employee_business_expense some of the more flashy and loud items however might not be acceptable ordinary wear although the receipts do not indicate which items fall into that category we allow petitioner a dollar_figure deduction for stage clothes see 39_f2d_540 2d cir the claimed agent’s commission expense is supported only by petitioner’s testimony and relates to rent payments petitioner this number is the original cost_basis dollar_figure less the amount respondent conceded as deductible in dollar_figure petitioner did not claim a separate deduction for stage clothes but most likely included it as part of another category made on his home on behalf of currie his agent this expense appears to be the kind of personal_expenditure that is nondeductible under sec_262 finally as to the professional development and maintenance_expenses petitioner presented no documentation or testimony to support these deductions and he seems to have abandoned his claim for these items as to the claimed telephone expenses the only evidence of telephone expenses presented were telephone charges appearing on the hotel bills incurred while petitioner was on tour with the band there is no evidence that these calls were business related and hence petitioner is not entitled to any deduction accuracy-related_penalty under sec_6662 we finally consider whether petitioner is liable for the sec_6662 accuracy-related_penalty sec_6662 imposes a penalty equal to percent of the portion of the underpayment attributable to inter alia negligence or disregard of rules or regulations negligence includes failure to make a reasonable attempt to comply with the law and the term disregard includes careless reckless or intentional disregard sec_6662 failure to maintain adequate_records constitutes negligence 92_tc_899 40_tc_30 the commissioner’s determination imposing the sec_6662 accuracy-related_penalty is presumed correct and the taxpayer bears the burden of proving that he is not liable for the penalty rule a 92_tc_501 no penalty however shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause and the taxpayer acted in good_faith with respect to that portion of the underpayment sec_6664 the disallowance of petitioner’s schedule a deductions stems from his negligent handling of his tax affairs and his disregard of rules or regulations for most items petitioner failed to maintain adequate_records to sustain the deduction amounts in excess of what respondent allowed petitioner also disregarded the rules or regulations that require the capitalization of assets that have a useful_life extending beyond the taxable_year while it is true that petitioner was on the road for much of and that his tax returns were prepared by tax professionals he nonetheless bears the ultimate responsibility for the accuracy of his returns 70_tc_465 affd 651_f2d_1233 6th cir petitioner was aware of every deduction claimed on his tax returns in light of the above and the fact that petitioner did not present sufficient evidence to satisfy his burden we find petitioner liable for the sec_6662 accuracy-related_penalty with respect to all items not conceded by respondent or allowed by this court to reflect the foregoing decision will be entered under rule
